Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 have been cancelled.  Claims 22-41 are pending and under current examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 26, 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant application is a continuation of US 16138577.  The examiner is unable to locate support for the following limitations in the parent application, therefore the following subject matter is considered new matter under 35 USC 112(a).  

Claims 25, 31, and 37 each recite the limitation “wherein said core is degradable in response to contact with bacterial enzyme”.  The examiner is unable to locate support for this limitation.  

Claims 28, 34, and 38 each recite the limitation “wherein said shell is degradable in basic pH”.  The examiner can locate support for a poly(acrylic acid) (PAA) based shell that swells in basic pH (due to bacterial infection); however, the examiner is unable to locate support for the concept of a shell that is degradable in basic pH.  

Claims 35 and 38 both recite “wherein said shell and said core are degradable by bacterial activities including at least lipase secretion and release of products that act to cause an acidic pH”.  The examiner is unable to locate support for the limitation requiring the core to be degradable by bacterial activities including at least lipase secretion and release of products that act to cause an acidic pH.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 is drawn to a core-shell nanofiber comprising a core comprising an antibacterial agent and a biocompatible polymer; and a shell surrounding said core comprising a bacterially degradable polymer, wherein said shell is degradable in response to contact with a bacterial enzyme to expose said core.  Claims 25, 31, and 37 add the further limitation that the core is degradable in response to contact with said bacterial enzyme.  Claims 23 and 37 recite the additional limitation that the shell is degradable within 8 hours.  The specification fails to comply with the written description requirement under 35 USC 112(a) for the genus of polymers that possess the feature of being degradable in response to contact with a bacterial enzyme, and for the scope of polymers that are degradable within 8 hours.  The scope of the phrases  “bacterially degradable polymer”, “wherein said shell is degradable in response to contact with a bacterial enzyme”, and “core is degradable in response to contact with said bacterial enzyme” is enormous in terms of the polymers that are embraced.  The polymer is not claimed by any structural limitation whatsoever and is only claimed in terms of having the property of being degradable by any enzyme derived from any bacteria.  This includes polymers such as proteins, carbohydrates, and nucleic acid polymers, in addition to synthetic polymers having bonds that are labile to enzymatic degradation.  The scope of the claims is enormous in terms of the polymers embraced.  

Applicant’s attention is directed to MPEP 2163(II)(a)(ii), reproduced in part below, which contains guidelines for examination of genus claims for compliance with the written description requirement of 35 USC 112, first paragraph.  A relevant passage is reproduced below.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  

As discussed in more detail below, the specification provides inadequate description and insufficient examples to show possession of the genus of polymers that possess the feature of being degradable in response to contact with a bacterial enzyme.  The specification as filed does not disclose a representative number of species of the claimed genus of polymer that have the recited characteristic of being degradable by any bacterial enzyme.  There is no clear correlation between structure and function as it pertains to the capacity for any polymer to be degraded by any enzyme from any bacteria.  With regard to disclosure of a representative number of species and actual reduction to practice, only a single example fiber is described in the specification.  The example possesses a PVP core containing the quaternary ammonium antimicrobial benzyl dimethyl tetradecyl ammonium chloride (BTAC) and a PES/PCL shell.  As far as structural characteristics.  The specification is limited in its discussion of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function.  The specification describes the polymer as being degraded by bacterial activity such as an enzyme or a drop in pH to below 6.  An example enzyme that can degrade the polymer is lipase and example polymers are listed as polycaprolactone (PCL) or poly(ethylene succinate) (PES).  Poly(vinyl pyrrolidone) (PVP) is listed as an example core polymer.   The specification also describes a prior art example where a hyaluronic acid hydrogel is degraded by hyaluronidase enzyme released by S. aureus.  Paragraph 0053  lists the fatty acid esters or anhydrides as type of bonds that are degraded by lipase and lists PCL as a polymer that can be degraded by lipase.  

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

In this case, the scope of polymers embraced by the phrase “bacterially degradable polymer” is much broader than the two species of polymer described as degradable by bacteria in the specification, and the limited discussion of structural characteristics possessed by molecules that can be degraded by the single enzyme lipase does not provide the type of description required to establish Applicant’s possession of the scope “bacterially degradable polymer”, which is unlimited in terms of the chemical structure of the polymer and the identity of the enzyme or other feature of a bacterium that can mediate its degradation.  The polymers have been claimed entirely by functional language.  Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  Accordingly, one of skill in the art could not conclude that Applicant was in possession of the recited genus of components at the time the invention was filed.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 29, 32-35, and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation "said antimicrobial agent" in line 1 referring to antimicrobial agent in the shell.  There is insufficient antecedent basis for this limitation in the claim because the only mention of an antimicrobial agent in claims is in reference to the antimicrobial agent contained within the core, not within the shell.  

The term “near” in claim 27 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the location of the antibacterial agent within the structure is indefinite.

Claim 27 recites the limitation "said surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites “including” followed by a list of bacterial activities.  The claim is indefinite because it is unclear whether the phrase “including” requires the listed activities or merely is providing examples of activities that would be considered bacterial activities.  

Claim 32 recites the limitation "said antimicrobial agent" in line 1 referring to antimicrobial agent in the shell.  There is insufficient antecedent basis for this limitation in the claim because the only mention of an antimicrobial agent in claims is in reference to the antimicrobial agent contained within the core, not within the shell.  

The term “near” in claim 33 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the location of the antibacterial agent within the structure is indefinite.

Claim 33 recites the limitation "said surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites “including” followed by a list of bacterial activities.  The claim is indefinite because it is unclear whether the phrase “including” requires the listed activities or merely is providing examples of activities that would be considered bacterial activities.  

Claim 37 recites the limitation "said antimicrobial agent" in line 7 referring to antimicrobial agent in the shell.  There is insufficient antecedent basis for this limitation in the claim because the only mention of an antimicrobial agent in claims is in reference to the antimicrobial agent contained within the core, not within the shell.  

Claim 37 recites the limitation "said surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites “including” followed by a list of bacterial activities.  The claim is indefinite because it is unclear whether the phrase “including” requires the listed activities or merely is providing examples of activities that would be considered bacterial activities.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 27, 28, 30, and 36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (Journal of Colloid and Interface Science Vol 490, pages 270-278; publication date: 11/19/2016; cited in the IDS filed 04/12/2021) as evidenced by Miyaji et al. (Letters in Applied Microbiology; Vol 42, pages 242-247; publication year: 2006).

With regard to claim 22, He discloses metronidazole loaded poly(-caprolactone)/zein core/shell nanofibers via coaxial electrospinning (title).  Metronidazole is an antibiotic and is contained with PCL in the core, while zein is in the shell (abstract; page 271, right col).  The shell, zein, is degradable by bacterial enzymes.  See Miyaji abstract/page 242, which discloses that zein can be degraded by B. pumilus.  
With regard to claim 27, the examiner considers the image of the fiber depicted on page 270 to show a portion of the metronidazole near the surface of the core.  
With regard to claim 28, the claim requires the shell to be degradable in basic pH and bacterial enzyme.  As the phrase “basic pH” refers to any pH above 7, the examiner considers claim 28 to be anticipated for the same reasons as claim 22.  
With regard to claim 30, as noted above, the drug is an antibacterial agent.  
With regard to claim 31, He discloses metronidazole loaded poly(-caprolactone)/zein core/shell nanofibers via coaxial electrospinning (title).  Metronidazole is an antibiotic and is contained with PCL in the core, while zein is in the shell (abstract; page 271, right col).  The shell, zein, is degradable by bacterial enzymes.  See Miyaji abstract/page 242, which discloses that zein can be degraded by B. pumilus.  Claim 31 does not require the bacterial enzyme that degrades the shell to be the same enzyme that degrades the core.  The examiner notes that the core in He’s nanofiber is formed from PCL, which the instant specification indicates to be degradable by lipase (see e.g. para 0053 of the instant specification).  
With regard to claim 36, as noted above, the drug metronidzole is an antibacterial agent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27-31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Palasis et al. (US 2010/0291182; publication date: 11/18/2010; cited in the IDS filed 04/12/2021).

With regard to claims 22 and 31, Palasis discloses fibers having a diameter of up to 20 microns (abstract).  While the diameter of the examples is not disclosed, Palasis indicates that the methods disclosed therein are capable of generating fibers in the range of nanometer to micron scale (0033), thus it would be prima facie obvious to manufacture a nanofiber as required by instant claim 1.  Palasis discloses that in a preferred embodiment, the fiber includes an inner radial portion (i.e. a core) and an outer radial portion (i.e. a shell; 0031 and Figures 2a and 2b, drawing sheet 1). Palasis discloses further that either the core or the shell may contain a drug and that in a preferred embodiment the outer radial portion is substantially free of drug in its as manufactured condition and may act as a diffusion barrier to control drug delivery from the inner radial portion (0033).  Palasis discloses further that the drug may be an antibiotic or antimicrobial, which the examiner considers to embrace the term “antibacterial” recited in instant claims 22 and 31 (0037).  Thus, Palasis discloses core-shell nanofiber comprising a core comprising antibacterial agent and a shell surrounding the core.  The materials to form the core-shell nanofiber are polymers (abstract).  With regard to the limitation of instant claims 22 and 31 requiring that the shell comprise a bacterially degradable polymer, the polymers disclosed as suitable for forming the fiber include many polymers that fall within this category, such as the polyesters poly(-caprolactone), poly(lactic acid), poly(lactic-co-caprolactone) etc. (0028).  With regard to the requirement that the bacterially degradable polymer be in the shell component of the instant invention, Palasis does not disclose any requirement for a specific category of polymer to be in the core vs. the shell and in all examples the shell contains a polyester type polymer (PCL or PLGA; see 0043 and 0044).  Therefore, the examiner considers the broad teachings of Palasis, as well as example compositions, to embrace shell polymers having the property of being bacterially degradable.  
With regard to claim 27, the fiber is formed by electrospinning and, as noted above, the term “near” is a relative term.  The examiner considers the active agent in the fibers disclosed by Palasis to be distributed throughout the core of the fiber, as the core is formed by electrospinning a solution containing polymer and drug (see example 2, 0043, which discloses electrospinning a solution of PCL and dexamethasone).  When the drug is evenly distributed throughout the core, some of the drug would be “near” the surface within the scope of claim 27.  
With regard to claim 28, the claim requires the shell to be degradable in basic pH and bacterial enzyme.  The core and the shell are formed from PCL, which the instant specification indicates to be degradable by lipase (see e.g. para 0053 of the instant specification).  As the phrase “basic pH” refers to any pH above 7, the examiner considers claim 28 to be obvious for the same reasons as claim 22.  
With regard to claims 29 and 35, as noted above, the shell and core are both made of PCL, which the instant specification indicates that PCL is degradable by lipase.  
With regard to claims 30 and 31, as noted above, Palasis discloses antibacterial agents (i.e. antimicrobial agents that have antibacterial activity).  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palasis et al. (US 2010/0291182; publication date: 11/18/2010; cited in the IDS filed 04/12/2021) as applied to claims 22, 27-31, 35, and 36 above, and further in view of He et al. (Journal of Colloid and Interface Science Vol 490, pages 270-278; publication date: 11/19/2016; cited in the IDS filed 04/12/2021).  

With regard to claim 23 the relevant disclosure of Palasis is set forth above.  
Palasis discloses further that the polymers used to form the fibers to be biodegradable or non-biodegradable, wherein the outer radial portion serves to delay or control drug diffusion from the fiber.  The examiner considers it a matter of routine for one having ordinary skill in the art to optimize the drug release profile based on amount of substances used to control this parameter.  One having ordinary skill in the art would have recognized that the amount of time it takes for the shell to dissolve or be resorbed into the body would add another layer of control over drug release kinetics.  Palasis is silent with respect to the duration of time required for the shell to dissolve and does not mention dissolution as a consequence of exposure to bacteria. 
He, in the analogous art of core-shell nanofibers for drug delivery, discloses that release behavior is affected by, inter alia, the thickness of the shell layer over a drug-containing core (page 271, left col).  Thus, one having ordinary skill in the art would have understood that thickness of the PCL shell in Palasis’s core-shell fiber would also influence drug release rate.  
The examiner also notes that, as it is currently worded, claims 23 and 37 do not specify the identity of the polymer, the enzyme, or the degree of degradation that is required, i.e. the claim reads on polymers that would undergo any amount of degradation within 8 hours of exposure to any bacterial enzyme.  It would have been prima facie obvious to optimize the thickness of the shell coating to achieve any desired drug release rate because shell thickness was an art-recognized variable that influences drug release kinetics.  In optimizing the thickness of the fiber for degradation, one having ordinary skill in the art would also have been affecting the duration required for bacterial degradation.  Depending upon the condition to be treated, one of ordinary skill may wish to have either slow or rapid release and the thickness of the PCL would also influence the rate at which a bacterial enzyme would degrade the shell.  For this reason, the examiner does not consider the broad requirement that the shell be degradable within 8 hours in response to contact with bacterial enzyme to patentably define over the cited prior art.  
With regard to claims 24 and 25, the instant specification indicates that lipase is capable of degrading PCL (see e.g. para 0053 of the instant specification).  With regard to claim 25, the core in Palasis’s fiber is also PCL.  

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Palasis et al. (US 2010/0291182; publication date: 11/18/2010; cited in the IDS filed 04/12/2021) as applied to claims 22, 27-31, 35, and 36 above, and further in view of Turos et al. (US 2007/0265243; publication date: 11/15/2007).  

The relevant disclosure of Palasis is set forth above.  Palasis discloses further that either the core or the shell may contain a drug (0031).  Palasis is silent with respect to covalently linking the drug to the polymer in the shell.  
Turos discloses an antibiotic bound poly(caprolactone) (PCL) polymer (title).  The bond is an ester bond, which is cleavable by bacterial enzymes.  
It would have been prima facie obvious to use the antibiotic-functionalized PCL polymer of Turos in Palasis’s nanofiber.  The artisan of ordinary skill would have been motivated to do so in order to add another layer of control over release of the antibiotic.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the functionalized PCL polymer to the solution used for electrospinning.  
With regard to claim 33, the fiber is formed by electrospinning and, as noted above, the term “near” is a relative term.  The examiner considers the active agent in the fibers disclosed by Palasis to be distributed throughout the core of the fiber, as the core is formed by electrospinning a solution containing polymer and drug (see example 2, 0043, which discloses electrospinning a solution of PCL and dexamethasone).  When the drug is evenly distributed throughout the core, some of the drug would be “near” the surface within the scope of claim 33.  
With regard to claim 34, the claim requires the shell to be degradable in basic pH and bacterial enzyme.  The core and the shell are formed from PCL, which the instant specification indicates to be degradable by lipase (see e.g. para 0053 of the instant specification).  As the phrase “basic pH” refers to any pH above 7, the examiner considers claim 34 to be obvious for the same reasons as claims 31 and 32.  

Claims 26 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Palasis et al. (US 2010/0291182; publication date: 11/18/2010; cited in the IDS filed 04/12/2021) and He et al. (Journal of Colloid and Interface Science Vol 490, pages 270-278; publication date: 11/19/2016; cited in the IDS filed 04/12/2021).as applied to claims 22-25, 27-31, 35, and 36 above, and further in view of Turos et al. (US 2007/0265243; publication date: 11/15/2007).  

The relevant disclosures of Palasis and He are set forth above, and render obvious a core-shell nanofiber comprising: a core comprising an antibacterial agent and a biocompatible polymer; and 5 a shell surrounding said core comprising a bacterially degradable polymer, said shell being degradable within eight (8) hours in response to contact with a bacterial enzyme to expose said core, and said core is degradable in response to contact with bacterial enzyme to expose said antimicrobial agent.  Palasis discloses further that either the core or the shell may contain a drug (0031).
Neither Palasis nor He disclose covalently linking the drug to the polymer in the shell.  
Turos discloses an antibiotic bound poly(caprolactone) (PCL) polymer (title).  The bond is an ester bond, which is cleavable by bacterial enzymes.  
It would have been prima facie obvious to use the antibiotic-functionalized PCL polymer of Turos in Palasis’s nanofiber.  The artisan of ordinary skill would have been motivated to do so in order to add another layer of control over release of the antibiotic.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the functionalized PCL polymer to the solution used for electrospinning.  
With regard to claim 38, the claim requires the shell to be degradable in basic pH and bacterial enzyme.  The core and the shell are formed from PCL, which the instant specification indicates to be degradable by lipase (see e.g. para 0053 of the instant specification).  As the phrase “basic pH” refers to any pH above 7, the examiner considers claim 38 to be obvious for the same reasons as claim 37.  
With regard to claim 39, the claim requires the shell to be degradable in basic pH and bacterial enzyme.  The core and the shell are formed from PCL, which the instant specification indicates to be degradable by lipase (see e.g. para 0053 of the instant specification).  As the phrase “basic pH” refers to any pH above 7, the examiner considers claim 39 to be obvious for the same reasons as claim 37.  
With regard to claims 40 and 41, as noted above, Palasis discloses antimicrobial agents that are antibacterial.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-25, 27-31, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,973,775. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the instant claims.  

Inter alia, the claims of the ‘775 patent embrace a core-shell nanofiber comprising an antibacterial agent and a biocompatible polymer; a shell surrounding the core comprising a bacterially degradable polymer, said bacterially degradable polymer being responsive to bacterial colonization in a wound.  The shell comprises polycaprolactone (PCL) and poly(ethylene succinate) (PES).  The core comprises the antibacterial/antibiotic agent benzyl dimethyl tetradecyl ammonium chloride (BTAC) and poly(vinylpyrrolidone) (PVP); and a diagnostic shell comprising polycaprolactone (PCL) and poly(ethylene succinate) (PES). The instant specification indicates that a combination of PCL/PES is degradable by acidic pH and is degradable by lipase within 8 hours.  The fibers are electrospun and created by an identical method to that used to form the instant invention therefore, the examiner considers the ‘775 patent to embrace cores having antimicrobial agent positioned at or near the surface.  

Claims 26, 32-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,973,775 as applied to claims 22-25, 27-31, 35, and 36 above and further in view of Turos et al. (US 2007/0265243; publication date: 11/15/2007).  

 Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the instant claims.  

The relevant limitations of the ‘775 patent are set forth above.  The ‘775 claims do not recite a limitation regarding covalently linking the antimicrobial agent to the polymer in the shell.  
Turos discloses an antibiotic bound poly(caprolactone) (PCL) polymer (title).  The bond is an ester bond, which is cleavable by bacterial enzymes.  
It would have been prima facie obvious to use the antibiotic-functionalized PCL polymer of Turos in the nanofiber of the ‘775 patent.  The artisan of ordinary skill would have been motivated to do so in order to add another layer of control over release of the antibiotic.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the functionalized PCL polymer to the solution used for electrospinning.

Claims 22, 28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 and 17-21 of copending Application No. 17/487,285 (reference application) as evidenced by Shah et al. (Annals of Microbiology Vol 58, No. 3, pages 381-386; publication year: 2008). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
Inter alia, the claims of the ‘285 application embrace a core shell nanofiber comprising an antimicrobial (i.e. antibacterial) agent wherein the shell is formed from polyurethane and the core is polyvinylpyrrolidone.  Shah discloses that polyurethane can be degraded by bacteria found in soil (title) therefore polyurethane falls within the scope of “bacterially degradable polymer”.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617